Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the application filed on 11/25/2020. Currently claims 2-7 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C.103 as being obvious over Wang (US Publication No. 2011 /0304074 A1), in view of Moussa et al. (US Publication No. 2012/0133080 Al), hereafter referred to as “Moussa”.

Regarding claim 2, Wang teaches a method of forming three-dimensional object by successive plurality of layers using an additive fabrication process.  Wang teaches that the method comprise of obtaining and using a three-dimensional models that represents the parts to be used by the additive manufacturing device to fabricate the parts (para. [0038]). Wang further teaches that the method comprises of the following steps:

-    Depositing materials on a platform (equivalent to build platform) to provide a porous support structure (equivalent to raft structure) (claim 1; Fig. 5, items 240-244) that meets the claimed auxiliary structure adjacent to the build platform. These auxiliary structures comprise of one or more shapes (Fig. 4-5, element 240-244) that convey identifying information to a user that identifies the support structure to be fabricated as being distinct from other parts.
-    Depositing materials on the support structure (equivalent to raft structure) to build the defined three-dimensional object in contact with the support structure (claim 1; Fig. 5, item 210). Wang teaches that the build material (actual desired three dimensional object) and the support structure are two different objects that are fabricated by the device, and the additive fabrication device fabricate the build material object and the auxiliary object such that the build material object conforms to the auxiliary object based on the three-dimensional model.

But Wang is silent on using one non-transitory computer readable medium comprising instructions to perform the fabrication by a processor to perform the method of fabrication steps to fabricate a part.  However, Moussa teaches in Fig. 1 that an external computer 34 generates via the use of a computer readable medium (CRM) a solid modelling of computer aided design (CAD) data file containing three dimensional coordinate data representation (para. [0036]). Moussa also teaches that the computer 34 (program) converts the data of the object into a surface representation data and uses that to send the computer controller 40 of the SDM apparatus for the execution of the print job (para. [0036]). Therefore, it would have been obvious to a person of ordinary skill in the art at time of filing this invention to incorporate the teaching of Moussa with the process of Wang and to use a computer readable medium that contains a program to execute the steps to form the three-dimensional object to automate the machine that performs the fabrication process.  It would also have been obvious that the non-transitory computer readable medium would have two three-dimensional models, one for the auxiliary structure, and the other for the part to be fabricated and the fabrication of the auxiliary part and the desired part are fabricated in sequences based on the three-dimensional modeling of the parts.

Regarding claim 3, Wang teaches the incorporating of the auxiliary structure into the part to be fabricated comprises inserting the auxiliary three-dimensional structure into the part to be fabricated by fabricating the part one onto the other.  Moussa teaches computer 34 (program) converts the data of the objects (three-dimensional models) (part and the auxiliary structure) into a surface representation data and send the models to the computer controller 40 of the SDM apparatus for the execution of the print job (para. [0036]). Therefore, it would have been obvious to any ordinary artisan the incorporation of the at least part of the three-dimensional model of the auxiliary structure into the three-dimensional model representing the part to be fabricated in the non-transitory computer readable medium.

Regarding claim 4, Wang teaches in Fig. 4 and 5 the porous structure for the support structure (raft) (equivalent to auxiliary structure) for the three-dimensional object to be built on it, wherein the porous structures as shown in the figures are representation of the polygon Boolean algorithm. The porous structure of Fig. 4 and 5 can be made by the use of Boolean operations such as (AND, OR, NOT ...) on polygons (such as rectangle, triangle, hexagon ...). The lower section of the porous structure of Fig. 4 and 5 can be represented by rectangle, whereas the upper section can be approximated by a portion of hexagon. Curvature can be represented with the use of computer algorithm and the use of partial circles. Therefore the removal pocket created by Wang is a representation equivalence by polygon Boolean algorithm. Moussa teaches computer 34 (program) converts the data of the objects (three-dimensional models) (part and the auxiliary structure) into a surface representation data and send the models to the computer controller 40 of the SDM apparatus for the execution of the print job (para. [0036]). Therefore, it would have been obvious to any ordinary artisan the incorporation of the Boolean union operations between the three dimensional part and three dimensional auxiliary structure to provide specific shapes required by the models.

Regarding claim 5, Wang teaches in Fig. 4 that the auxiliary structure comprises a grip structure (element 246 gripping the object element 210)

Regarding claim 6, Wang teaches in Figs. 4, 6 and 7, that the one or more shapes of the auxiliary structure convey identifying information via the location and/or size of the shapes.

Regarding claim 7, Wang teaches a method of forming three-dimensional object by successive plurality of layers using an additive fabrication process.  Wang teaches that the method comprise of obtaining and using a three-dimensional models that represents the parts to be used by the additive manufacturing device to fabricate the parts (para. [0038]). 

Wang teaches that the method comprises of depositing materials on a platform (equivalent to build platform) to provide a porous support structure (equivalent to raft structure) (claim 1; Fig. 5, items 240-244) that is equivalent to the second part.

Wang also teaches that the method of depositing materials on the support structure (equivalent to raft structure) to build the defined three-dimensional object in contact with the support structure (claim 1; Fig. 5, item 210) that is equivalent to the first part. 

Wang further teaches in Fig. 4 that the build material (actual desired three dimensional object) and the support structure are two different objects that are fabricated by the device, and the additive fabrication device fabricate the build material object and the auxiliary object such that the build material (first part) and the support structure (auxiliary structure) (second part) have different shapes from one another, and also teaches that the shapes of the auxiliary structure indicate that the first object comprises the first part (element 210)  and not the second part (element 240-246).

Responses to Arguments

Applicant’s argument filed on 11/25/2020 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claim 2 has been considered, but is not persuasive.  The applicant argues that support structure of Wang (US Patent Application Publication Number 20110304074 A1) does not comprise one or more shapes that convey identifying information to a user that identifies the part to be fabricated as being distinct from other parts. However, the Examiner wants to point out that Wang teaches that these auxiliary structures comprise of one or more shapes (Fig. 4-5, element 240-244) that convey identifying information to a user that identifies the support structure to be fabricated as being distinct from other parts.  Therefore, the Examiner maintains that based on the teaching of Wang, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742